Citation Nr: 0414281	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating from 30 percent disabling 
for stelaeczema and tinea pedis, bilateral feet.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel










INTRODUCTION


The veteran served on active duty from December 1989 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for stelaeczema and tinea pedis, 
bilateral feet, currently evaluated as 30 percent disabling.

In an October 2003 statement, the veteran claimed that she 
could not work due to her service-connected disability.  
Accordingly, the issue of a total disability rating based on 
individual unemployability (TDIU) under 38 CFR 4.16 is 
referred to the RO for proper adjudication. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND


?	This case is remanded for a VA examination to 
specifically address all elements of the appropriate 
regulation necessary to determine if the veteran meets 
the requirements for an increased rating.

The veteran claims that her 30 percent rating for stelaeczema 
and tinea pedis, bilateral feet, does not adequately reflect 
the severity of her condition.  However, as the United States 
Court of Veterans Appeals (Court) noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.  In 
Massey, the Court reviewed a psychiatric rating and discussed 
the applicable criteria for rating psychiatric disabilities.  
The Court noted that ratings must be based on medical 
findings that address the specific rating criteria.

Similarly, in this instance, the June 2003 adjudication by 
the RO, which was based on a VA examination in May 2003, is 
not based on medical findings that relate to the specific 
criteria in the rating schedule.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  For example, the examination report 
does not address all of the criteria for a 60 percent rating, 
such as whether more than 40 percent of the entire body is 
affected; whether more than 40 percent of the exposed areas 
are affected; whether there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

In view of the Court's instructions in Massey, the veteran 
should be afforded another VA examination in which the 
examiner has access to the veteran's medical history, thereby 
enabling the examiner to describe the veteran's symptoms in 
terms consistent with the rating criteria.

In addition, the RO should update the claims file with all 
current medical records, including but not limited to 
pharmaceutical records including the veteran's current 
medications.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be requested to identify any 
recent medical treatment for her stelaeczema and tinea 
pedis (both private and VA), and the RO should request 
copies of all records associated with such treatment.  
Specifically, the RO should obtain all current VA 
treatment records, to include any VA pharmaceutical 
records.

2.  The veteran should be afforded a VA examination to 
determine the nature and severity of her service-
connected stelaeczema and tinea pedis, bilateral feet.  
The examiner should provide diagnoses of all disorders 
of the veteran's feet.  The examination report should 
include responses to the following medical questions:

a.  Does the veteran's service-connected 
stelaeczema and tinea pedis affect more than 40 
percent of the entire body?

b.  Does the veteran's service-connected 
stelaeczema and tinea pedis affect more than 40 
percent of exposed areas?  Specifically define what 
is meant by 'exposed area'.

c.  Does the veteran use any corticosteroids or 
other immunosuppressive drugs for her service-
connected stelaeczema and tinea pedis?

d.  Has the veteran's service-connected stelaeczema 
and tinea pedis required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month 
period?

3.  The RO should update the claims file with all 
current medical records, including but not limited to 
pharmaceutical records including her current 
medications.

4.  The RO should readjudicate the veteran's claim of 
entitlement to an increased rating for her service-
connected stelaeczema and tinea pedis, bilateral feet, 
from 30 percent disabling.  In the event that the claim 
is not resolved to the satisfaction of the veteran, she 
should be provided a supplemental statement of the case, 
which includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  After 
the veteran has been given the applicable time to submit 
additional argument, the case should be returned to the 
Board for further review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



